         Case 3:19-cv-03046-LB Document 5 Filed 06/03/19 Page 1 of 5



 1   Keith A. Custis (#218818)
       kcustis@custislawpc.com
 2   CUSTIS LAW, P.C.
 3   1875 Century Park East, Suite 700
     Los Angeles, California 90067
 4   (213) 863-4276

 5   Ashley Keller (pro hac vice forthcoming)
       ack@kellerlenkner.com
 6   Travis Lenkner (pro hac vice forthcoming)
       tdl@kellerlenkner. com
 7   Marquel Reddish (pro hac vice forthcoming)
       mpr@kellerlenkner.com
 8   KELLER LENKNER LLC
     150 N. Riverside Plaza, Suite 4270
 9   Chicago, Illinois 60606
     Tel: (312) 741-5220
10
     Attorneys for Plaintiffs
11
                                  UNITED STATES DISTRICT COURT
12
                                NORTHERN DISTRICT OF CALIFORNIA
13                                   SAN FRANCISCO DIVISION

14                                                )
     DEVAN COSTA and                              )   Case No. 3:19-cv-03046
15   AHMED WADSWORTH,                             )
                                                  )   DECLARATION OF ASHLEY KELLER
16
                                                  )
17                   Plaintiffs,                  )   Date:        July 8, 2019
                                                  )   Time:        9:30 a.m.
18          vs.                                   )
                                                  )
19   POSTMATES INC.                               )
20                                                )
                                                  )
21                   Defendant.                   )
                                                  )
22                                                )
23
24
25
26
27

28

                                   DECLARATION OF ASHLEY KELLER
                                        CASE NO. 3:19-cv-03046
Case 3:19-cv-03046-LB Document 5 Filed 06/03/19 Page 2 of 5
Case 3:19-cv-03046-LB Document 5 Filed 06/03/19 Page 3 of 5
Case 3:19-cv-03046-LB Document 5 Filed 06/03/19 Page 4 of 5
         Case 3:19-cv-03046-LB Document 5 Filed 06/03/19 Page 5 of 5



 1                                  CERTIFICATE OF SERVICE

 2          I certify that I shall cause the foregoing document to be served on Postmates Inc. at its

 3   headquarters at 201 Third Street, Suite 200, San Francisco, California 94103.

 4
 5          Dated: June 3, 2019                           /s/ Keith A. Custis

 6
 7
 8

 9
10
11
12
13
14
15
16
17
18
19
20
21
22

23
24
25
26
27

28

                                  DECLARATION OF ASHLEY KELLER
                                       CASE NO. 3:19-cv-03046
